ORDER
PER CURIAM.
Father appeals from a judgment of the circuit court, juvenile division (hereinafter “juvenile court”), finding that the juvenile court had jurisdiction over Father’s child, M.L., under Section 211.031.1(1), RSMo 2000, and thereafter entering an order of disposition placing M.L. in the legal custody of the Division of Family Services (DFS) and in the physical custody of M.L.’s Mother.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).
Furthermore, the juvenile officer’s motion to strike Father’s brief and dismiss the appeal is denied.